Exhibit 10.44

 

LOCKHEED MARTIN MANAGEMENT INCENTIVE COMPENSATION PLAN

2005 CORPORATE PERFORMANCE OBJECTIVES

 

In accordance with its charter, the Management Development and Compensation
Committee and the Stock Option Subcommittee (together, the “Committee”) of
Lockheed Martin Corporation’s Board of Directors reviews and approves Corporate
goals and objectives relevant to the Chief Executive Officer’s compensation,
evaluates the Chief Executive Officer’s performance and recommends to the
independent members of the Board the compensation level based on that
evaluation. The Committee also makes recommendations to the independent members
of the Board of Directors concerning the compensation of the Corporation’s other
executive officers. On February 23, 2005, the Committee established the key
performance objectives that will be used to evaluate corporate and executive
officer performance for purposes of determining incentive compensation awards
under the Lockheed Martin Management Incentive Compensation Plan (“MICP”) for
2005. The Committee generally reviews and makes annual incentive compensation
awards in the first quarter following completion of each year. Each of the
executive officers is assigned a targeted percentage (ranging from 45 percent to
100 percent) of base salary determined by the level of importance and
responsibility of the participant’s position in the Corporation. The amount of
incentive compensation generated by the target percentage is adjusted upwards or
downwards after assessment by the Committee of corporate performance and the
individual’s contribution to that performance. Following adjustment for
corporate and individual performance ratings, the bonuses payable under the MICP
for the executive officers can range from 0 percent to 195 percent of the target
bonus amount, or higher at the discretion of the Committee. In determining the
adjustment for individual performance, the Committee also considers subjective
criteria, such as the accomplishment of individual goals and contributions to
operational performance, as well as the individual’s implementation of and
adherence to the Corporation’s policy on ethics and standards of conduct,
customer satisfaction, teamwork, and retention and development of key personnel.

 

For 2005, the Committee plans to evaluate corporate performance, in part, by
comparison of 2005 actual results to selected financial performance measures
from the Corporation’s 2005 long-range plan. In evaluating 2005 MICP awards, the
Committee plans to consider the following measures of financial performance:
orders; sales; operating earnings before income taxes; operating margin;
earnings per share; cash from operations; capital expenditures; and return on
invested capital. Other objectives that the Committee plans to evaluate to
determine MICP awards for 2005 include: the Corporation’s mission success;
achievement of new business objectives; competitive win rates; ability to
protect funding for existing programs; achievement of enterprise savings;
reduction in the number of programs characterized internally as red or watch
programs; achievement of corporate diversity maturity model objectives;
achievement of hiring targets; introduction of a new leadership competency
model; achievement of ethics awareness and compliance training objectives;
review of various strategic human resources programs; and the ability to drive
productivity improvement through the Corporation’s LM21 program. In addition,
the Committee plans to consider the following measures: the Corporation’s
success in institutionalizing horizontal integration; executing acquisitions
opportunistically and efficiently; continuing compliance with Sarbanes-Oxley Act
requirements; and fully integrating an enterprise-wide risk management program.
Selection of and weighting of the various criteria in determining MICP awards is
within the Committee’s discretion and may vary from year to year. The Committee
retains discretion to determine the amount of actual awards, if any.

 

 